Wells, J.,
orally. — This suit was brought in the Municipal Court. The defendants there pleaded in abatement that there rvere two other joint promisors. Upon that plea issue was taken. The decision Avas for the defendants, and that the Avrit abate. The plaintiff appealed to the District Court, and there moved for leave to summon in the other two joint promisors. This motion Avas refused, and the plaintiff' excepted.
When the case came to the District Court, the issue in abatement was pending. While that issue Avas undetermined, it would have been irregular to summon in the other supposed promisors. There was therefore nothing unsuitable in refusing the plaintiff’s motion. Exceptions overruled.